--------------------------------------------------------------------------------


EXHIBIT 10.18(d)




THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of May 15, 2006, among CENTRAL FREIGHT LINES, INC., a Texas
corporation (“Borrower”), Required Lenders under the Credit Agreement, BANK OF
AMERICA, N.A., in its capacity as Agent for Lenders under the Credit Agreement
(the “Agent”), and the Parent under the Credit Agreement (hereinafter defined).


Reference is made to the Amended and Restated Credit Agreement, dated as of
March 24, 2005 (as amended, modified, waived, and supplemented, the “Credit
Agreement”), among the Borrower, the Agent, and Lenders party thereto. Unless
otherwise defined in this Amendment, capitalized terms used herein shall have
the meanings set forth in the Credit Agreement; all Section references herein
are to Sections in the Credit Agreement; and all Paragraph references herein are
to Paragraphs in this Amendment.


RECITALS


A.    Borrower has requested that Required Lenders amend certain provisions of
the Credit Agreement.


B.    Subject to the terms and conditions of this Amendment, Required Lenders
are willing to agree to such amendments and waivers.


Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:


Paragraph 1.   Amendments.   By execution of this Amendment, the Credit
Agreement is hereby amended as follows:


1.1    Article II is amended by adding to the end thereof the following new
Section 2.8 to read as follows:


“2.8     Additional Fee. On the first day of each month commencing May 1, 2006
and on the Termination Date, the Borrower agrees to pay to the Agent, for the
account of the Lenders, a fee equal to $1,000 times the number of days in the
immediately preceding month on which Availability is less than $5,000,000; but
in no event shall the amounts payable under this Section 2.8, together with
other amounts payable hereunder exceed the Maximum Rate.”


1.2    Section 3.2 is amended in its entirety to read as follows:


“3.2     Termination of Facility. The Borrower may terminate this Agreement upon
at least ten (10) Business Days’ notice to the Agent and the Lenders, upon
(a) the payment in full of all outstanding Revolving Loans, together with
accrued interest thereon, and the cancellation and return of all outstanding
Letters of Credit, (b) the payment in full in cash of all reimbursable expenses
and other Obligations, and (c) with respect to any LIBOR Revolving Loans
prepaid, payment of the amounts due under Section 4.4, if any. If this Agreement
is terminated at any time prior to May 15, 2007, whether pursuant to this
Section or pursuant to Section 9.2, the Borrower shall pay to the Agent, for the
account of the Lenders, an early termination fee equal to 1.0% of the Maximum
Revolver Amount.

















 
Back to Form 10-Q [form10q.htm]

--------------------------------------------------------------------------------



1.3    Section 7.23 is hereby amended in its entirety to read as follows:


“(a)    Minimum EBITDA.  At all times from April 1, 2006 to August 26, 2006, as
of the last day of each fiscal month of the Borrower set forth below, the fiscal
year-to-date (fiscal year-to-date shall mean the immediately preceding fiscal
months in calendar year 2006) Adjusted EBITDA of Parent and its Subsidiaries
shall not be less than the amount set forth opposite each date.




Fiscal Month Ending
Minimum Year-to-Date
Adjusted EBITDA
 
March, 2006
 
($5,405,000)
 
April, 2006
 
($6,819,000)
 
May, 2006
 
($7,481,000)
 
June, 2006
 
($7,495,000)
 
July, 2006
 
($6,755,000)
 
August, 2006
 
($5,603,000)
 



(b)     Minimum Fixed Charge Coverage Ratio. At all times from September 30,
2006, to and including May 26, 2007, as of the last day of each fiscal month of
the Borrower set forth below, the Borrower will maintain a Fixed Charge Coverage
Ratio for the period commencing July 29, 2006 to the date of determination for
each period (“Calculation Period”) of not less than the ratio set forth opposite
of such period below.




Period Ending
with the Fiscal
Month
 
Calculation
Period
Minimum Fixed Charge
Coverage Ratio
 
September, 2006
 
July, 2006 - September, 2006
 
0.85:1.00
 
October, 2006
 
July, 2006 - October, 2006
 
0.95:1.00
 
November, 2006
 
July, 2006 - November, 2006
 
0.95:1.00
 
December, 2006
 
July, 2006 - December, 2006
 
0.95:1.00
 
January, 2007
 
July, 2006 - January, 2007
 
0.95:1.00
 
February, 2007
 
July, 2006 - February, 2007
 
0.95:1.00
 
March, 2007
 
July, 2006 - March, 2007
 
0.95:1.00
 
April, 2007
 
July, 2006 - April, 2007
 
1:00:1.00
 
May, 2007
 
July, 2006 - May, 2007
 
1:00:1.00
 




















 
Back to Form 10-Q [form10q.htm]
2

--------------------------------------------------------------------------------





(c)    At all times from June 30, 2007, as of the last day of each fiscal month
of Borrower set forth below, the Borrower will maintain a Fixed Charge Coverage
Ratio for each period of twelve consecutive fiscal months ending as of such
fiscal month of not less than the ratio set forth opposite period below:
 
Twelve Months Ending
with the Fiscal Month
 
Minimum Fixed Charge
Coverage Ratio
 
June, 2007
 
1:00:1.00
 
July, 2007
 
1:00:1.00
 
August, 2007
 
1:00:1.00
 
September, 2007
 
1:00:1.00
 
Each month thereafter
 
1.10:1.00
 



(d)    For purposes of this Section 7.23, on any date compliance hereunder is
required, compliance shall be determined on such date with reference to the most
recently reported monthly or quarterly financial information as the case may be.


1.4    The definition of “Borrowing Base” set forth in Annex A to the Credit
Agreement shall be amended in its entirety to read as follows:


““Borrowing Base” means, at any time, an amount equal to (a) the sum of (A) up
to eighty-five percent (85%) of the Net Amount of Eligible Accounts; plus
(B) the sum of (i) up to eighty-five percent (85%) of the Net Orderly
Liquidation Value of Eligible Rolling Stock adjusted for monthly depreciation
and for any dispositions of Rolling Stock, and (ii) up to eighty-five percent
(85%) of the cost of Eligible Rolling Stock acquired after the Closing Date and
before the Effective Date (as defined in Second Amendment to the Amended and
Restated Credit Agreement dated as of November 9, 2005 between Borrower and
Required Lenders) (excluding sales tax, delivery charges or other soft costs)
and adjusted for monthly depreciation, but in no event shall the sum of (i) and
(ii) exceed 90% of the net book value of such Eligible Rolling Stock; minus
(b) $5,000,000, minus (c) Reserves from time to time established by the Agent in
its reasonable credit judgment; provided that the aggregate Revolving Loans
advanced against Eligible Rolling Stock shall not exceed the Maximum Rolling
Stock Loan Amount, and provided further that the aggregate Revolving Loans
advanced against Eligible Unbilled Accounts shall not exceed $5,000,000. For the
purposes hereof, depreciation shall be calculated based upon the average
remaining life of the Eligible Rolling Stock as shown on the then most recent
appraisal.”


1.5    Exhibit B, “Form of Borrowing Base Certificate” shall be amended in its
entirety to read as Exhibit B attached hereto.


Paragraph 2.    Conditions.


(a)    Notwithstanding any contrary provision, this Amendment is not effective
until the date (the “Effective Date”) upon which (i) the representations and
warranties in this Amendment are true and correct; (ii) after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing
under the Credit Agreement; and (iii) the Agent has received counterparts of
this Amendment executed by Borrower, Parent, and Required Lenders.


(b)    Borrower shall have paid to Agent for the benefit of Lenders an amendment
fee as set forth in the Fee Letter dated the date hereof among Borrower, Parent,
Agent, and Lenders, in immediately available funds.





 
Back to Form 10-Q [form10q.htm]
3

--------------------------------------------------------------------------------





(c)    Borrower and Parent shall deliver to Agent such other agreements,
documents, instruments, opinions, certificates, and evidences as the Agent or
Required Lenders may reasonably request.


Paragraph 3.    Acknowledgment and Ratification.  As a material inducement to
the Agent and Lenders to execute and deliver this Amendment, Borrower and Parent
(a) consent to the agreements in this Amendment and (b) agree and acknowledge
that the execution, delivery, and performance of this Amendment shall in no way
release, diminish, impair, reduce, or otherwise affect the respective
obligations of Borrower or Parent under their respective Loan Documents, which
Loan Documents shall remain in full force and effect, and all Liens, guaranties,
and rights thereunder are hereby ratified and confirmed and shall secure the
Obligations. Notwithstanding anything to the contrary set forth in any other
Loan Document and in furtherance of the acknowledgements and ratifications set
forth herein, Borrower agrees that Agent may, at Borrower’s expense, at any time
and from time to time, take such steps as Agent deems advisable or necessary to
perfect or maintain perfection of, the liens in any and all of the Collateral.


Paragraph 4.    Representations.  As a material inducement to Lenders to execute
and deliver this Amendment, Borrower and Parent represent and warrant to Lenders
(with the knowledge and intent that Lenders are relying upon the same in
entering into this Amendment) that as of the Effective Date and as of the date
of execution of this Amendment, (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that (i) any of them speaks to a different
specific date or (ii) the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Credit Agreement, or
(iii) any of them is waived herein and (b) no Default or Event of Default exists
other than as waived herein. 


Paragraph 5.    Expenses.  Borrower agrees to pay all reasonable costs, fees,
and expenses paid or incurred by Agent in connection with this Amendment,
including, without limitation, attorney fees of Agent in connection with the
negotiation, preparation, delivery, and execution of this Amendment and any
related documents.


Paragraph 6.    Miscellaneous.


6.1    This Amendment is a “Loan Document” referred to in the Credit Agreement,
and the provisions relating to Loan Documents in Article 13 of the Credit
Agreement are incorporated in this Amendment by reference. Unless stated
otherwise (a) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate, (b)
headings and captions may not be construed in interpreting provisions, (c) this
Amendment must be construed, and its performance enforced, under Texas law, (d)
if any part of this Amendment is for any reason found to be unenforceable, all
other portions of it nevertheless remain enforceable, and (e) this Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.


6.2    The Loan Documents shall remain unchanged and in full force and effect,
except as provided in this Amendment, and are hereby ratified and confirmed. On
and after the Effective Date, all references to the “Credit Agreement” shall be
to the Credit Agreement as herein amended. The execution, delivery, and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any rights of Lenders under any Loan Document, nor
constitute a waiver under any of the Loan Documents.


Paragraph 7.    ENTIRE AGREEMENT.  THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


Paragraph 8.    Parties.  This Amendment binds and inures to Borrower, Parent,
Agent, Lenders, and their respective successors and assigns.


 

 
Back to Form 10-Q [form10q.htm]
4

--------------------------------------------------------------------------------





The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the Effective Date.
 


 
Remainder of Page Intentionally Blank.
Signature Pages to Follow.





 
Back to Form 10-Q [form10q.htm]
5

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
 
as Agent and a Lender
       
By:
    /s/ Joy L. Bartholomew    
Joy L. Bartholomew
   
Senior Vice President
 



 

 
Back to Form 10-Q [form10q.htm]
6

--------------------------------------------------------------------------------





 
TEXTRON FINANCIAL CORPORATION,
 
as a Lender
       
By:
    /s/ Robert J. Dysart, Jr.  
Name:
 Robert J. Dysart, Jr.  
Title:
 Senior Account Executive  




 
Back to Form 10-Q [form10q.htm]
7

--------------------------------------------------------------------------------






 
BORROWER:
       
CENTRAL FREIGHT LINES, INC.,
 
a Texas corporation, as Borrower
       
By:
    /s/ Jeff Hale  
Name:
 Jeff Hale  
Title:
 CFO






Back to Form 10-Q [form10q.htm]
8

--------------------------------------------------------------------------------





 

 
GUARANTOR:
       
CENTRAL FREIGHT LINES, INC.,
 
a Nevada corporation, as Parent
       
By:
     /s/ Jeff Hale  
Name:
 Jeff Hale  
Title:
 CFO



 
Back to Form 10-Q [form10q.htm]
9

--------------------------------------------------------------------------------

